       Case 2:20-cr-00023-KJM Document 57 Filed 01/25/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HANNAH ROSE LABAREE, SBN #294338
     Assistant Federal Defender
 3   801 “I” St.
     Sacramento, CA 95822
 4   Telephone: (916)498-5700
     Fax: (916)498-5710
 5
     Attorneys for Defendant
 6   LAWRENCE EMIT MACKEN
 7                           IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,
                                                   Case No. 2:20-cr-23 KJM
11                     Plaintiff,
                                                   LIMITED WAIVER OF
12   vs.                                           PERSONAL APPEARANCE
                                                   AT BAIL HEARING
13   LAWRENCE EMIT MACKEN,
                                                   Date: January 27, 2021
14                     Defendant.                  Time: 2:00 P.M.
                                                   Judge: Honorable Carolyn K. Delaney
15
16
17          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, LAWRENCE

18   EMIT MACKEN, hereby waives his right to be present in person in open court or by video

19   teleconference pursuant to the CARES Act § 15002(b), for the upcoming Bail Hearing,
20   scheduled for January 27, 2021 at 2:00 P.M.
21
            Mr. Macken is currently COVID positive and as such is being held in quarantine at the
22
     Sacramento County Jail and will not be produced for his scheduled bail review hearing on
23
     January 27, 2021 at 2:00 P.M. before this Court. Pursuant to Gen. Order 616, counsel for Mr.
24
25   Macken signs this waiver on his behalf.

26
      Dated: January 22, 2021
27
28
                                                   /s/ Hannah Rose Labaree for Lawrence Macken,
                                                     1
     MACKEN/Waiver of appearance
       Case 2:20-cr-00023-KJM Document 57 Filed 01/25/21 Page 2 of 2


                                        LAWRENCE EMIT MACKEN
 1                                      (Defendant)
 2
      Dated: January 22, 2021
 3                                      /s/ Hannah Rose Labaree

 4                                      HANNAH ROSE LABAREE
                                        Assistant Federal Defender
 5                                      Attorney for Defendant
 6
 7          IT IS SO ORDERED.
 8
     Dated: January 25, 2021
 9
                                          _____________________________________
10                                        CAROLYN K. DELANEY
                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
     MACKEN/Motion for Bail Review
